Exhibit 10.7


ZOOMINFO TECHNOLOGIES INC.
2020 OMNIBUS INCENTIVE PLAN
1.    Purpose.  The purpose of the ZoomInfo Technologies Inc. 2020 Omnibus
Incentive Plan is to provide a means through which the Company and the other
members of the Company Group may attract and retain key personnel and to provide
a means whereby directors, officers, employees, consultants and advisors of the
Company and the other members of the Company Group can acquire and maintain an
equity interest in the Company, or be paid incentive compensation, including
incentive compensation measured by reference to the value of Common Stock,
thereby strengthening their commitment to the welfare of the Company Group and
aligning their interests with those of the Company’s stockholders.
2.    Definitions.  The following definitions shall be applicable throughout the
Plan.
(a)    “Adjustment Event” has the meaning given to such term in Section 12(a) of
the Plan.
(b)    “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.
(c)    “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, OpCo Units, Other Equity-Based Award and Cash-Based
Incentive Award granted under the Plan.
(d)    “Award Agreement” means the document or documents by which each Award
(other than a Cash-Based Incentive Award) is evidenced.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Cash-Based Incentive Award” means an Award denominated in cash that is
granted under Section 11 of the Plan.
(g)    “Cause” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Cause,” as defined in any employment,
severance, consulting or other similar agreement between the Participant and the
Service Recipient in effect at the time of such Termination; or (ii) in the
absence of any such employment, severance, consulting or other similar agreement
(or the absence of any definition of “Cause” contained therein), the
Participant’s (A) willful neglect in the performance of the Participant’s duties
for the Service Recipient or willful or repeated failure or refusal to perform
such duties; (B) engagement in conduct in connection with the Participant’s
employment or service with the Service Recipient, which results in, or could
reasonably be expected to result in, material harm to the business or reputation
of the Company or any other member of the Company Group; (C) conviction of, or
plea of guilty or no contest to, (I) any felony; or (II) any other crime that
results in, or could reasonably be expected to result in, material harm to the
business



--------------------------------------------------------------------------------

2


or reputation of the Company or any other member of the Company Group; (D)
material violation of the written policies of the Service Recipient, including,
but not limited to, those relating to sexual harassment or the disclosure or
misuse of confidential information, or those set forth in the manuals or
statements of policy of the Service Recipient; (E) fraud or misappropriation,
embezzlement or misuse of funds or property belonging to the Company or any
other member of the Company Group; or (F) act of personal dishonesty that
involves personal profit in connection with the Participant’s employment or
service to the Service Recipient; provided, in any case, that a Participant’s
resignation after an event that would be grounds for a Termination for Cause
will be treated as a Termination for Cause hereunder.
(h)    “Change in Control” means:
(i)    the acquisition (whether by purchase, merger, consolidation, combination
or other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the Outstanding Common Stock; or (B) the
Outstanding Company Voting Securities; provided, that for purposes of this Plan,
the following acquisitions shall not constitute a Change in Control: (I) any
acquisition by the Company or any Affiliate; (II) any acquisition by any
employee benefit plan sponsored or maintained by the Company or any Affiliate;
or (III) in respect of an Award held by a particular Participant, any
acquisition by the Participant or any group of Persons including the Participant
(or any entity controlled by the Participant or any group of Persons including
the Participant);
(ii)    during any period of twelve (12) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved by a vote of at least two-thirds (2/3) of
the Incumbent Directors then on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without written objection to such nomination) shall be
an Incumbent Director; provided, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
(iii)    the consummation of a reorganization, recapitalization, merger,
consolidation, or similar corporate transaction involving the Company that
requires the approval of the Company’s stockholders (a “Business Combination”),
unless immediately following such Business Combination: more than 50% of the
total voting power of (x) the entity resulting from such Business Combination
(the “Surviving Company”), or (y) if applicable, the ultimate parent entity that
directly or indirectly has beneficial ownership of sufficient voting securities
eligible to elect a majority of the board of directors (or the analogous
governing body) of the Surviving Company, is represented by the Outstanding



--------------------------------------------------------------------------------

3


Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which the
Outstanding Company Voting Securities were converted pursuant to such Business
Combination); or
(iv)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company Group (taken as a whole) to any Person that is not an
Affiliate of the Company.
(i)    “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.
(j)    “Committee” means the Compensation Committee of the Board or any properly
delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.
(k)    “Common Stock” means the Class A common stock of the Company, par value
$0.01 per share (and any stock or other securities into which such Common Stock
may be converted or into which it may be exchanged).
(l)    “Company” means ZoomInfo Technologies Inc., a Delaware corporation, and
any successor thereto.
(m)    “Company Group” means, collectively, the Company and its Subsidiaries.
(n)    “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.
(o)    “Designated Foreign Subsidiaries” means all members of the Company Group
that are organized under the laws of any jurisdiction or country other than the
United States of America that may be designated by the Board or the Committee
from time to time.
(p)    “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of any member of the
Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause; (iii)
a breach by the Participant of any restrictive covenant by which such
Participant is bound, including, without limitation, any covenant not to compete
or not to solicit, in any agreement with any member of the Company Group; or
(iv) fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion.
(q)    “Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Disability,” as defined in any employment,
severance, consulting or other similar agreement between the Participant and the
Service Recipient in effect at the time of such Termination; or (ii) in the
absence of any such employment, severance, consulting or other similar agreement
(or the absence of any definition of “Disability” contained therein), a
condition entitling



--------------------------------------------------------------------------------

4


the Participant to receive benefits under a long-term disability plan of the
Service Recipient or other member of the Company Group in which such Participant
is eligible to participate, or, in the absence of such a plan, the complete and
permanent inability of the Participant by reason of illness or accident to
perform the duties of the occupation at which the Participant was employed or
served when such disability commenced. Any determination of whether Disability
exists in the absence of a long-term disability plan shall be made by the
Company (or its designee) in its sole and absolute discretion.
(r)    “Effective Date” means June 3, 2020.
(s)    “Eligible Person” means any (i) individual employed by any member of the
Company Group; provided, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of any member
of the Company Group; or (iii) consultant or advisor to any member of the
Company Group who may be offered securities registrable pursuant to a
registration statement on Form S-8 under the Securities Act, who, in the case of
each of clauses (i) through (iii) above has entered into an Award Agreement or
who has received written notification from the Committee or its designee that
they have been selected to participate in the Plan.
(t)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.
(u)    “Exercise Price” has the meaning given to such term in Section 7(b) of
the Plan.
(v)    “Fair Market Value” means, as of any date, the fair market value of a
share of Common Stock, as reasonably determined by the Company and consistently
applied for purposes of the Plan, which may include, without limitation, the
closing sales price on the trading day immediately prior to or on such date, or
a trailing average of previous closing prices prior to such date.
(w)    “GAAP” has the meaning given to such term in Section 7(d) of the Plan.
(x)    “Grant Date Fair Market Value” means, as of a Date of Grant, (i) if the
Common Stock is listed on a national securities exchange, the closing sales
price of the Common Stock reported on the primary exchange on which the Common
Stock is listed and traded on such date, or, if there are no such sales on that
date, then on the last preceding date on which such sales were reported; (ii) if
the Common Stock is not listed on any national securities exchange but is quoted
in an inter-dealer quotation system on a last-sale basis, the average between
the closing bid price and ask price reported on such date, or, if there is no
such sale on that date, then on the last preceding date on which a sale was
reported; or (iii) if the Common Stock is not listed on a national securities
exchange or quoted in an inter-dealer quotation system on a last-sale basis, the
amount determined by the Committee in good faith to be the fair market value of
the Common Stock; provided, as to any Awards granted on or with a Date of Grant
of the date of the pricing of the Company’s initial



--------------------------------------------------------------------------------

5


public offering, “Grant Date Fair Market Value” shall be equal to the per share
price at which the Common Stock is offered to the public in connection with such
initial public offering.
(y)    “Immediate Family Members” has the meaning given to such term in Section
14(b)(ii) of the Plan.
(z)    “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.
(aa)    “Indemnifiable Person” has the meaning given to such term in Section
4(e) of the Plan.
(bb)    “Non-Employee Director” means a member of the Board who is not an
employee of any member of the Company Group.
(cc)    “Nonqualified Stock Option” means an Option which is not designated by
the Committee as an Incentive Stock Option.
(dd)    “OpCo Unit” means an Award granted under Section 9 of the Plan.
(ee)    “OpCo LLC Agreement” means the ZoomInfo OpCo Fifth Amended and Restated
Limited Liability Company Agreement, as amended from time to time.
(ff)    “Option” means an Award granted under Section 7 of the Plan.
(gg)    “Option Period” has the meaning given to such term in Section 7(c)(ii)
of the Plan.
(hh)    “Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock or Restricted Stock Unit, or OpCo Unit that
is granted under Section 10 of the Plan and is (i) payable by delivery of Common
Stock, and/or (ii) measured by reference to the value of Common Stock.
(ii)    “Outstanding Common Stock” means the then-outstanding shares of Common
Stock, taking into account as outstanding for this purpose such shares of Common
Stock that would be issuable upon the conversion or exchange of vested OpCo
Units, convertible stock, debt or other securities (including shares issuable
upon the conversion of vested equity awards granted under prior plans maintained
by the Company or its Affiliates).
(jj)    “Outstanding Company Voting Securities” means the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors.
(kk)    “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.



--------------------------------------------------------------------------------

6


(ll)    “Permitted Transferee” has the meaning given to such term in Section
14(b)(ii) of the Plan.
(mm)    “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
(nn)    “Plan” means this ZoomInfo Technologies Inc. 2020 Omnibus Incentive
Plan, as it may be amended and/or restated from time to time.
(oo)    “Plan Share Reserve” has the meaning given to such term in Section 5(b)
of the Plan.
(pp)    “Qualifying Director” means a person who is with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act.
(qq)    “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions, including vesting conditions.
(rr)    “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 8 of the Plan.
(ss)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (which may include, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 8 of
the Plan.
(tt)    “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.
(uu)    “Service Recipient” means, with respect to a Participant holding a given
Award, the member of the Company Group by which the original recipient of such
Award is, or following a Termination was most recently, principally employed or
to which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.
(vv)    “SAR Base Price” means, as to any Stock Appreciation Right, the price
per share of Common Stock designated as the base value above which appreciation
in value is measured.
(ww)    “Stock Appreciation Right” or “SAR” means an Other-Equity Based Award
designated in an applicable Award Agreement as a stock appreciation right.



--------------------------------------------------------------------------------

7


(xx)    “Subsidiary” means, with respect to any specified Person:
(i)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of such entity’s voting securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and
(ii)    any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).
(yy)    “Sub-Plans” means any sub-plan to the Plan that has been adopted by the
Board or the Committee for the purpose of permitting or facilitating the
offering of Awards to employees of certain Designated Foreign Subsidiaries or
otherwise outside the jurisdiction of the United States of America, with each
such Sub-Plan designed to comply with local laws applicable to offerings in such
foreign jurisdictions. Although any Sub-Plan may be designated a separate and
independent plan from the Plan in order to comply with applicable local laws,
the Plan Share Reserve and the other limits specified in Section 5(b) of the
Plan shall apply in the aggregate to the Plan and any Sub-Plan adopted
hereunder.
(zz)    “Substitute Award” has the meaning given to such term in Section 5(f) of
the Plan.
(aaa)    “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient for any reason (including
death).
(bbb)    “ZoomInfo OpCo” means ZoomInfo Holdings LLC (formerly known as
DiscoverOrg Holdings, LLC), a Delaware limited liability company.
3.    Effective Date; Duration.  The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth (10th) anniversary of the Effective Date;
provided, that such expiration shall not affect Awards then outstanding, and the
terms and conditions of the Plan shall continue to apply to such Awards.
4.    Administration.
(a)    General.  The Committee shall administer the Plan. To the extent required
to comply with the provisions of Rule 16b-3 promulgated under the Exchange Act
(if the Board is not acting as the Committee under the Plan) it is intended that
each member of the Committee shall, at the time such member takes any action
with respect to an Award under the Plan that is intended to qualify for the
exemptions provided by Rule 16b-3 promulgated under the Exchange Act be a
Qualifying Director. However, the fact that a Committee member shall fail to
qualify as a Qualifying



--------------------------------------------------------------------------------

8


Director shall not invalidate any Award granted by the Committee that is
otherwise validly granted under the Plan.
(b)    Committee Authority.  Subject to the provisions of the Plan and
applicable law, the Committee shall have the sole and plenary authority, in
addition to other express powers and authorizations conferred on the Committee
by the Plan, to (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of shares of
Common Stock to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Award; (v) determine whether, to what extent,
and under what circumstances Awards may be settled in, or exercised for, cash,
shares of Common Stock or OpCo Units, as applicable, other securities, other
Awards or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
the delivery of cash, shares of Common Stock, other securities, other Awards, or
other property and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the Participant or of the
Committee; (vii) interpret, administer, reconcile any inconsistency in, correct
any defect in and/or supply any omission in the Plan and any instrument or
agreement relating to, or Award granted under, the Plan; (viii) establish,
amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of the Plan;
(ix) adopt Sub-Plans; and (x) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.
(c)    Delegation.  Except to the extent prohibited by applicable law or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of any member of the Company Group, the authority to act on behalf
of the Committee with respect to any matter, right, obligation, or election
which is the responsibility of, or which is allocated to, the Committee herein,
and which may be so delegated as a matter of law, except with respect to grants
of Awards to persons (i) who are Non-Employee Directors, or (ii) who are subject
to Section 16 of the Exchange Act.
(d)    Finality of Decisions.  Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan, any Award or any Award Agreement shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including, without limitation, any
member of the Company Group, any Participant, any holder or beneficiary of any
Award, and any stockholder of the Company.
(e)    Indemnification.  No member of the Board, the Committee or any employee
or agent of any member of the Company Group (each such Person, an “Indemnifiable
Person”) shall be liable for any action taken or omitted to be taken or any
determination made with respect to the



--------------------------------------------------------------------------------

9


Plan or any Award hereunder (unless constituting fraud or a willful criminal act
or omission). Each Indemnifiable Person shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnifiable
Person in connection with or resulting from any action, suit or proceeding to
which such Indemnifiable Person may be a party or in which such Indemnifiable
Person may be involved by reason of any action taken or omitted to be taken or
determination made with respect to the Plan or any Award hereunder and against
and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval, in settlement thereof, or paid by such Indemnifiable Person
in satisfaction of any judgment in any such action, suit or proceeding against
such Indemnifiable Person, and the Company shall advance to such Indemnifiable
Person any such expenses promptly upon written request (which request shall
include an undertaking by the Indemnifiable Person to repay the amount of such
advance if it shall ultimately be determined, as provided below, that the
Indemnifiable Person is not entitled to be indemnified); provided, that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding and once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to an Indemnifiable Person to the extent that a final judgment
or other final adjudication (in either case not subject to further appeal)
binding upon such Indemnifiable Person determines that the acts, omissions or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the organizational documents of any member of the Company Group. The
foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the organizational documents of any member of the
Company Group, as a matter of law, under an individual indemnification agreement
or contract or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold such Indemnifiable Persons
harmless.
(f)    Board Authority.  Notwithstanding anything to the contrary contained in
the Plan, the Board may, in its sole discretion, at any time and from time to
time, grant Awards and administer the Plan with respect to such Awards. Any such
actions by the Board shall be subject to the applicable rules of the securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.
5.    Grant of Awards; Shares Subject to the Plan; Limitations.
(a)    Grants.  The Committee may, from time to time, grant Awards to one or
more Eligible Persons.
(b)    Share Reserve.  Subject to Section 12 of the Plan, 18,650,000 shares of
Common Stock (the “Plan Share Reserve”) shall be available for Awards under the
Plan. Each Award granted under the Plan will reduce the Plan Share Reserve by
the number of shares of Common Stock underlying the Award. Notwithstanding the
foregoing, the Plan Share Reserve shall automatically be increased on the first
day of each fiscal year following the fiscal year in which the Effective Date



--------------------------------------------------------------------------------

10


falls by a number of shares of Common Stock equal to the lesser of (i) the
positive difference between (x) 5% of the Outstanding Common Stock on the last
day of the immediately preceding fiscal year, and (y) the Plan Share Reserve on
the last day of the immediately preceding fiscal year, and (ii) a lower number
of shares of Common Stock as may be determined by the Board.
(c)    Additional Limits.  Subject to Section 12 of the Plan, (i) no more than
the number of shares of Common Stock equal to the Plan Share Reserve may be
issued in the aggregate pursuant to the exercise of Incentive Stock Options
granted under the Plan; and (ii) during a single fiscal year, the number of
Awards eligible to be made to Non-Employee Director, taken together with any
cash fees paid to such Non-Employee Director during such fiscal year, shall not
exceed a total value of $700,000 (calculating the value of any such Awards based
on the grant date fair value of such Awards for financial reporting purposes).
(d)    Share Counting.  Other than with respect to Substitute Awards, to the
extent that an Award expires or is canceled, forfeited, or terminated without
issuance to the Participant of the full number of shares of Common Stock to
which the Award related, the unissued shares underlying such Award will be
returned to the Plan Share Reserve and again be available for grant under the
Plan. Shares of Common Stock shall be deemed to have been issued in settlement
of Awards if the Fair Market Value equivalent of such shares is paid in cash;
provided, that no shares shall be deemed to have been issued in settlement of a
SAR, Other Equity-Based Award or Restricted Stock Unit that only provides for
settlement in, and settles only in, cash, or in respect of any Cash-Based
Incentive Award. Shares of Common Stock withheld in payment of the Exercise
Price or taxes relating to an Award and shares equal to the number of shares
surrendered in payment of any Exercise Price, SAR Base Price, or taxes relating
to an Award shall constitute shares issued to the Participant and shall reduce
the Plan Share Reserve.
(e)    Source of Shares.  Shares of Common Stock issued by the Company in
settlement of Awards may be authorized and unissued shares, shares held in the
treasury of the Company, shares purchased on the open market or by private
purchase or a combination of the foregoing.
(f)    Substitute Awards.  Awards may, in the sole discretion of the Committee,
be granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by an entity directly or indirectly acquired by the
Company or with which the Company combines (“Substitute Awards”). Substitute
Awards shall not be counted against the Plan Share Reserve; provided, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding options intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code shall be counted against
the aggregate number of shares of Common Stock available for Awards of Incentive
Stock Options under the Plan. Subject to applicable stock exchange requirements,
available shares under a stockholder-approved plan of an entity directly or
indirectly acquired by the Company or with which the Company combines (as
appropriately adjusted to reflect the acquisition or combination transaction)
may be used for Awards under the Plan and shall not reduce the number of shares
of Common Stock available for issuance under the Plan.
6.    Eligibility.  Participation in the Plan shall be limited to Eligible
Persons.



--------------------------------------------------------------------------------

11


7.    Options.
(a)    General.  Each Option granted under the Plan shall be evidenced by an
Award Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this Section
7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of a member of the Company Group, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code. No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the stockholders of the Company in a
manner intended to comply with the stockholder approval requirements of Section
422(b)(1) of the Code; provided, that any Option intended to be an Incentive
Stock Option shall not fail to be effective solely on account of a failure to
obtain such approval, but rather such Option shall be treated as a Nonqualified
Stock Option unless and until such approval is obtained. In the case of an
Incentive Stock Option, the terms and conditions of such grant shall be subject
to, and comply with, such rules as may be prescribed by Section 422 of the Code.
If for any reason an Option intended to be an Incentive Stock Option (or any
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.
(b)    Exercise Price.  Except as otherwise provided by the Committee in the
case of Substitute Awards, the exercise price (“Exercise Price”) per share of
Common Stock for each Option shall not be less than 100% of the Grant Date Fair
Market Value of such share; provided, that in the case of an Incentive Stock
Option granted to an employee who, at the time of the grant of such Option, owns
stock representing more than 10% of the voting power of all classes of stock of
any member of the Company Group, the Exercise Price per share shall be no less
than 110% of the Grant Date Fair Market Value per share.
(c)    Vesting and Expiration; Termination.
(i)    Options shall vest and become exercisable in such manner and on such date
or dates or upon such event or events as determined by the Committee; provided,
that notwithstanding any such vesting dates or events, the Committee may in its
sole discretion accelerate the vesting of any Options at any time and for any
reason.
(ii)    Options shall expire upon a date determined by the Committee, not to
exceed ten (10) years from the Date of Grant (the “Option Period”); provided,
that if the Option Period (other than in the case of an Incentive Stock Option)
would expire at a time when trading in the shares of Common Stock is prohibited
by the Company’s insider trading policy (or Company-imposed “blackout period”),
then the Option Period shall be automatically extended until the thirtieth
(30th) day following the expiration of such prohibition. Notwithstanding the
foregoing, in no event shall the Option Period exceed five (5) years from the
Date of Grant in the case of an Incentive Stock Option granted to a Participant
who



--------------------------------------------------------------------------------

12


on the Date of Grant owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group.
(iii)    Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant’s Termination by the
Service Recipient for Cause, all outstanding Options granted to such Participant
shall immediately terminate and expire; (B) a Participant’s Termination due to
death or Disability, each outstanding unvested Option granted to such
Participant shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for one (1) year thereafter (but in no event
beyond the expiration of the Option Period); and (C) a Participant’s Termination
for any other reason, each outstanding unvested Option granted to such
Participant shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for ninety (90) days thereafter (but in no event
beyond the expiration of the Option Period).
(d)    Method of Exercise and Form of Payment.  No shares of Common Stock shall
be issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income,
employment and any other applicable taxes required to be withheld. Options which
have become exercisable may be exercised by delivery of written or electronic
notice of exercise to the Company (or telephonic instructions to the extent
provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable: (i) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest and have been
held by the Participant for at least six (6) months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles
(“GAAP”)); or (ii) by such other method as the Committee may permit, in its sole
discretion, including, without limitation (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price; (B) by means
of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered (including telephonically to the extent permitted by the Committee) a
copy of irrevocable instructions to a stockbroker to sell the shares of Common
Stock otherwise issuable upon the exercise of the Option and to deliver promptly
to the Company an amount equal to the Exercise Price; or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that are needed to pay the Exercise
Price and any applicable taxes determined in accordance with Section 14(d)
hereof. Any fractional shares of Common Stock shall be settled in cash.
(e)    Notification upon Disqualifying Disposition of an Incentive Stock
Option.  Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is



--------------------------------------------------------------------------------

13


any disposition (including, without limitation, any sale) of such Common Stock
before the later of (i) the date that is two (2) years after the Date of Grant
of the Incentive Stock Option, or (ii) the date that is one (1) year after the
date of exercise of the Incentive Stock Option. The Company may, if determined
by the Committee and in accordance with procedures established by the Committee,
retain possession, as agent for the applicable Participant, of any Common Stock
acquired pursuant to the exercise of an Incentive Stock Option until the end of
the period described in the preceding sentence, subject to complying with any
instructions from such Participant as to the sale of such Common Stock.
(f)    Compliance With Laws, etc.  Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner which the
Committee determines would violate the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time, or any other applicable law or the applicable rules
and regulations of the Securities and Exchange Commission or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or traded.
8.    Restricted Stock and Restricted Stock Units.
(a)    General.  Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock
Unit so granted shall be subject to the conditions set forth in this Section 8,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement.
(b)    Stock Certificates and Book-Entry; Escrow or Similar Arrangement.  Upon
the grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable; and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. Subject
to the restrictions set forth in this Section 8, Section 14(b) of the Plan and
the applicable Award Agreement, a Participant generally shall have the rights
and privileges of a stockholder as to shares of Restricted Stock, including,
without limitation, the right to vote such Restricted Stock. To the extent
shares of Restricted Stock are forfeited, any stock certificates issued to the
Participant evidencing such shares shall be returned to the Company, and all
rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company. A
Participant shall have no rights or privileges as a stockholder as to Restricted
Stock Units.
(c)    Vesting; Termination.
(i)    Restricted Stock and Restricted Stock Units shall vest, and any
applicable Restricted Period shall lapse, in such manner and on such date or
dates or upon such event or events as determined by the Committee; provided,
that, notwithstanding any such dates or events, the Committee may, in its sole
discretion, accelerate the vesting of any Restricted



--------------------------------------------------------------------------------

14


Stock or Restricted Stock Unit or the lapsing of any applicable Restricted
Period at any time and for any reason.
(ii)    Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of a Participant’s Termination for any
reason prior to the time that such Participant’s Restricted Stock or Restricted
Stock Units, as applicable, have vested, (A) all vesting with respect to such
Participant’s Restricted Stock or Restricted Stock Units, as applicable, shall
cease and (B) unvested shares of Restricted Stock and unvested Restricted Stock
Units, as applicable, shall be forfeited to the Company by the Participant for
no consideration as of the date of such Termination.
(d)    Issuance of Restricted Stock and Settlement of Restricted Stock Units.
(i)    Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall issue to the Participant, or
the Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share).
(ii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one (1) share of Common Stock
(or other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, that the Committee may, in its sole discretion,
elect to (A) pay cash or part cash and part shares of Common Stock in lieu of
issuing only shares of Common Stock in respect of such Restricted Stock Units;
or (B) defer the issuance of shares of Common Stock (or cash or part cash and
part shares of Common Stock, as the case may be) beyond the expiration of the
Restricted Period if such extension would not cause adverse tax consequences
under Section 409A of the Code. If a cash payment is made in lieu of issuing
shares of Common Stock in respect of such Restricted Stock Units, the amount of
such payment shall be equal to the Fair Market Value per share of the Common
Stock as of the date on which the Restricted Period lapsed with respect to such
Restricted Stock Units.
(e)    Legends on Restricted Stock.  Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:



--------------------------------------------------------------------------------

15


 
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE ZOOMINFO TECHNOLOGIES INC. 2020 OMNIBUS INCENTIVE
PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN ZOOMINFO TECHNOLOGIES INC.
AND PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICES OF ZOOMINFO TECHNOLOGIES INC.
 

9.    OpCo Units.
(a)    General.  Awards may be granted under the Plan in the form of any class
of limited liability company interests in ZoomInfo OpCo, the entity through
which the Company conducts its business and an entity that has elected to be
treated as a partnership for federal income tax purposes (“OpCo Units”)
established pursuant to the OpCo LLC Agreement. Awards of OpCo Units shall be
valued by reference to, or otherwise determined by reference to or based on,
shares of Common Stock. OpCo Units awarded under the Plan may be (1)
convertible, exchangeable or redeemable for other limited liability company
interests in ZoomInfo OpCo (including OpCo Units of a different class or series)
or shares of Common Stock, or (2) valued by reference to the book value, fair
value or performance of ZoomInfo OpCo. Awards of OpCo Units may be intended to
qualify as “profits interests” within the meaning of IRS Revenue Procedure
93-27, as clarified by IRS Revenue Procedure 2001-43, with respect to a
Participant in the Plan who is rendering services to or for the benefit of
ZoomInfo OpCo, including its subsidiaries.
(b)    Share Calculations.  For purposes of calculating the number of shares of
Common Stock underlying an award of OpCo Units relative to the total number of
shares of Common Stock available for issuance under the Plan, the Committee
shall establish in good faith the maximum number of shares of Common Stock to
which a Participant receiving such award of OpCo Units may be entitled upon
fulfillment of all applicable conditions set forth in the relevant award
documentation, including vesting conditions, partnership capital account
allocations, value accretion factors, conversion ratios, exchange ratios and
other similar criteria. If and when any such conditions are no longer capable of
being met, in whole or in part, the number of shares of Common Stock underlying
such awards of OpCo Units shall be reduced accordingly by the Committee, and the
number of shares of Common Stock shall be increased by one share of Common Stock
for each share so reduced. Awards of OpCo Units may be granted either alone or
in addition to other awards granted under the Plan. The Committee shall
determine the eligible Participants to whom, and the time or times at which,
awards of OpCo Units shall be made; the number of OpCo Units to be awarded; the
price, if any, to be paid by the Participant for the acquisition of such OpCo
Units (which may be less than the fair value of the OpCo Unit); and the
restrictions and conditions applicable to such award of OpCo Units. Conditions
may be based on continuing employment (or other service relationship),
computation of financial metrics and/or achievement of pre-established
performance goals and objectives, with related length of the service period for
vesting, minimum or maximum performance thresholds, measurement procedures and
length of the performance period to be established by the Committee at the time
of grant, in its sole discretion. The Committee may allow awards of OpCo Units
to be held



--------------------------------------------------------------------------------

16


through a limited partnership, or similar “look-through” entity, and the
Committee may require such limited partnership or similar entity to impose
restrictions on its partners or other beneficial owners that are not
inconsistent with the provisions of this Section 9. The provisions of the grant
of OpCo Units need not be the same with respect to each Participant.
(c)    Dividends and Distributions.  Notwithstanding Section 14(c), the Award
Agreement or other award documentation in respect of an award of OpCo Units may
provide that the recipient of OpCo Units shall be entitled to receive, currently
or on a deferred or contingent basis, dividends or dividend equivalents with
respect to the number of shares of Common Stock underlying the award or other
distributions from ZoomInfo OpCo prior to vesting (whether based on a period of
time or based on attainment of specified performance conditions), as determined
at the time of grant by the Committee, in its sole discretion, and the Committee
may provide that such amounts (if any) shall be deemed to have been reinvested
in additional shares of Common Stock or OpCo Units.
10.    Other Equity-Based Awards.  The Committee may grant Other Equity-Based
Awards under the Plan to Eligible Persons, alone or in tandem with other Awards,
in such amounts and dependent on such conditions as the Committee shall from
time to time in its sole discretion determine. Each Other Equity-Based Award
granted under the Plan shall be evidenced by an Award Agreement and shall be
subject to such conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement.
11.    Cash-Based Incentive Awards.  The Committee may grant Cash-Based
Incentive Awards under the Plan to any Eligible Person. Each Cash-Based
Incentive Award granted under the Plan shall be evidenced in such form as the
Committee may determine from time to time.
12.    Changes in Capital Structure and Similar Events.  Notwithstanding any
other provision in this Plan to the contrary, the following provisions shall
apply to all Awards granted hereunder (other than Cash-Based Incentive Awards):
(a)    General.  In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control); or (ii) unusual or nonrecurring events
affecting the Company, including changes in applicable rules, rulings,
regulations or other requirements, that the Committee determines, in its sole
discretion, could result in substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants (any event in (i) or
(ii), an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or adjustment, if any, as
it deems equitable, to any or all of (A) the Plan Share Reserve, or any other
limit applicable under the Plan with respect to the number of Awards which may
be granted hereunder; (B) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be issued in respect of Awards or with respect to which
Awards may be granted under the Plan



--------------------------------------------------------------------------------

17


or any Sub-Plan; and (C) the terms of any outstanding Award, including, without
limitation, (I) the number of shares of Common Stock or other securities of the
Company (or number and kind of other securities or other property) subject to
outstanding Awards or to which outstanding Awards relate; (II) the Exercise
Price or SAR Base Price with respect to any Option or SAR, as applicable or any
amount payable as a condition of issuance of shares of Common Stock (in the case
of any other Award); or (III) any applicable performance measures; provided,
that in the case of any “equity restructuring” (within the meaning of the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor pronouncement thereto)), the Committee shall make an equitable
or proportionate adjustment to outstanding Awards to reflect such equity
restructuring.
(b)    Change in Control.  Without limiting the foregoing, in connection with
any Adjustment Event that is a Change in Control, the Committee may, in its sole
discretion, provide for any one or more of the following:
(i)    substitution or assumption of, acceleration of the vesting of,
exercisability of, or lapse of restrictions on, any one or more outstanding
Awards; and
(ii)    cancellation of any one or more outstanding Awards and payment to the
holders of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest as a result of the occurrence of
such event but for such cancellation or for which vesting is accelerated by the
Committee in connection with such event pursuant to clause (i) above), the value
of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per share of Common Stock received or to
be received by other stockholders of the Company in such event), including,
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or SAR Base Price of such Option or SAR
(it being understood that, in such event, any Option or SAR having a per share
Exercise Price or SAR Base Price equal to, or in excess of, the Fair Market
Value of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor).
For purposes of clause (i) above, an award will be considered granted in
substitution of an Award if it has an equivalent value (as determined consistent
with clause (ii) above) with the original Award, whether designated in
securities of the acquiror in such Change in Control transaction (or an
Affiliate thereof), or in cash or other property (including in the same
consideration that other stockholders of the Company receive in connection with
such Change in Control transaction), and retains the vesting schedule applicable
to the original Award.
Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or SAR
Base Price).



--------------------------------------------------------------------------------

18


(c)    Other Requirements.  Prior to any payment or adjustment contemplated
under this Section 12, the Committee may require a Participant to (i) represent
and warrant as to the unencumbered title to the Participant’s Awards; (ii) bear
such Participant’s pro rata share of any post-closing indemnity obligations, and
be subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code; and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.
(d)    Fractional Shares.  Any adjustment provided under this Section 12 may
provide for the elimination of any fractional share that might otherwise become
subject to an Award.
(e)    Binding Effect.  Any adjustment, substitution, determination of value or
other action taken by the Committee under this Section 12 shall be conclusive
and binding for all purposes.
13.    Amendments and Termination.
(a)    Amendment and Termination of the Plan.  The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuance or
termination shall be made without stockholder approval if (i) such approval is
necessary to comply with any regulatory requirement applicable to the Plan
(including, without limitation, as necessary to comply with any rules or
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company may be listed or quoted) or for changes in GAAP to
new accounting standards; (ii) it would materially increase the number of
securities which may be issued under the Plan (except for increases pursuant to
Section 5 or 12 of the Plan); or (iii) it would materially modify the
requirements for participation in the Plan; provided, further, that any such
amendment, alteration, suspension, discontinuance or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary. Notwithstanding the foregoing, no amendment shall be made to
Section 13(c) of the Plan without stockholder approval.
(b)    Amendment of Award Agreements.  The Committee may, to the extent
consistent with the terms of the Plan and any applicable Award Agreement, waive
any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted or the
associated Award Agreement, prospectively or retroactively (including after a
Participant’s Termination); provided, that, other than pursuant to Section 12,
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant.
(c)    No Repricing.  Notwithstanding anything in the Plan to the contrary,
without stockholder approval, except as otherwise permitted under Section 12 of
the Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the SAR Base Price of any SAR; (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR (with a lower
Exercise Price or SAR Base Price, as the case may be) or other Award or cash



--------------------------------------------------------------------------------

19


payment that is greater than the intrinsic value (if any) of the canceled Option
or SAR; and (iii) the Committee may not take any other action which is
considered a “repricing” for purposes of the stockholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted.
14.    General.
(a)    Award Agreements.  Each Award (other than a Cash-Based Incentive Award)
under the Plan shall be evidenced by an Award Agreement, which shall be
delivered to the Participant to whom such Award was granted and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including, without limitation, the effect on such Award of the death, Disability
or Termination of a Participant, or of such other events as may be determined by
the Committee. For purposes of the Plan, an Award Agreement may be in any such
form (written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, an employment agreement, a notice,
a certificate or a letter) evidencing the Award. The Committee need not require
an Award Agreement to be signed by the Participant or a duly authorized
representative of the Company.
(b)    Nontransferability.
(i)    Each Award shall be exercisable only by such Participant to whom such
Award was granted during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant (unless such transfer is specifically required
pursuant to a domestic relations order or by applicable law) other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against any member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
(ii)    Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and the
Participant’s Immediate Family Members; (C) a partnership or limited liability
company whose only partners or stockholders are the Participant and the
Participant’s Immediate Family Members; or (D) a beneficiary to whom donations
are eligible to be treated as “charitable contributions” for federal income tax
purposes (each transferee described in clauses (A), (B), (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the



--------------------------------------------------------------------------------

20


Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan.
(iii)    The terms of any Award transferred in accordance with clause (ii) above
shall apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Award Agreement, to a Participant shall be deemed to refer to the
Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired pursuant
to the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) neither the Committee nor the Company shall be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the consequences of a Participant’s Termination under the
terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.
(c)    Dividends and Dividend Equivalents.
(i)    The Committee may, in its sole discretion, provide a Participant as part
of an Award with dividends, dividend equivalents, or similar payments in respect
of Awards, payable in cash, shares of Common Stock, other securities, other
Awards or other property, on a current or deferred basis, on such terms and
conditions as may be determined by the Committee in its sole discretion,
including, without limitation, payment directly to the Participant, withholding
of such amounts by the Company subject to vesting of the Award or reinvestment
in additional shares of Common Stock.
(ii)    Without limiting the foregoing, unless otherwise provided in the Award
Agreement, any dividend otherwise payable in respect of any share of Restricted
Stock that remains subject to vesting conditions at the time of payment of such
dividend shall be retained by the Company and remain subject to the same vesting
conditions as the share of Restricted Stock to which the dividend relates and
shall be delivered (without interest) to the Participant within fifteen (15)
days following the date on which such restrictions on such Restricted Stock
lapse (and the right to any such accumulated dividends shall be forfeited upon
the forfeiture of the Restricted Stock to which such dividends relate).
(iii)    To the extent provided in an Award Agreement, the holder of outstanding
Restricted Stock Units shall be entitled to be credited with dividend equivalent
payments (upon the payment by the Company of dividends on shares of Common
Stock) either in cash or, in the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends
(and interest may, in the sole discretion of the Committee, be credited on the
amount of cash dividend equivalents at a rate and subject to such terms as
determined by the Committee), which accumulated dividend



--------------------------------------------------------------------------------

21


equivalents (and interest thereon, if applicable) shall be payable at the same
time as the underlying Restricted Stock Units are settled following the date on
which the Restricted Period lapses with respect to such Restricted Stock Units,
and if such Restricted Stock Units are forfeited, the Participant shall have no
right to such dividend equivalent payments (or interest thereon, if applicable).
(d)    Tax Withholding.
(i)    A Participant shall be required to pay to the Company or one or more of
its Subsidiaries, as applicable, an amount in cash (by check or wire transfer)
equal to the aggregate amount of any income, employment and/or other applicable
taxes that are statutorily required to be withheld in respect of an Award.
Alternatively, the Company or any of its Subsidiaries may elect, in its sole
discretion, to satisfy this requirement by withholding such amount from any cash
compensation or other cash amounts owing to a Participant.
(ii)    Without limiting the foregoing, the Committee may (but is not obligated
to), in its sole discretion, permit or require a Participant to satisfy, all or
any portion of the minimum income, employment and/or other applicable taxes that
are statutorily required to be withheld with respect to an Award by (A) the
delivery of shares of Common Stock (which are not subject to any pledge or other
security interest) that have been both held by the Participant and vested for at
least six (6) months (or such other period as established from time to time by
the Committee in order to avoid adverse accounting treatment under applicable
accounting standards) having an aggregate Fair Market Value equal to such
minimum statutorily required withholding liability (or portion thereof); or (B)
having the Company withhold from the shares of Common Stock otherwise issuable
or deliverable to, or that would otherwise be retained by, the Participant upon
the grant, exercise, vesting or settlement of the Award, as applicable, a number
of shares of Common Stock with an aggregate Fair Market Value equal to an
amount, subject to clause (iii) below, not in excess of such minimum statutorily
required withholding liability (or portion thereof).
(iii)    The Committee, subject to its having considered the applicable
accounting impact of any such determination, has full discretion to allow
Participants to satisfy, in whole or in part, any additional income, employment
and/or other applicable taxes payable by them with respect to an Award by
electing to have the Company withhold from the shares of Common Stock otherwise
issuable or deliverable to, or that would otherwise be retained by, a
Participant upon the grant, exercise, vesting or settlement of the Award, as
applicable, shares of Common Stock having an aggregate Fair Market Value that is
greater than the applicable minimum required statutory withholding liability
(but such withholding may in no event be in excess of the maximum statutory
withholding amount(s) in a Participant’s relevant tax jurisdictions).
(e)    Data Protection.  By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but



--------------------------------------------------------------------------------

22


may not be limited to, data about participation in the Plan and shares offered
or received, purchased, or sold under the Plan from time to time and other
appropriate financial and other data (such as the date on which the Awards were
granted) about the Participant and the Participant’s participation in the Plan.
(f)    No Claim to Awards; No Rights to Continued Employment; Waiver.  No
employee of any member of the Company Group, or other Person, shall have any
claim or right to be granted an Award under the Plan or, having been selected
for the grant of an Award, to be selected for a grant of any other Award. There
is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Service Recipient
or any other member of the Company Group may at any time dismiss a Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or any Award Agreement. By accepting an Award under the Plan, a
Participant shall thereby be deemed to have waived any claim to continued
exercise or vesting of an Award or to damages or severance entitlement related
to non-continuation of the Award beyond the period provided under the Plan or
any Award Agreement, except to the extent of any provision to the contrary in
any written employment contract or other agreement between the Service Recipient
and/or any member of the Company Group and the Participant, whether any such
agreement is executed before, on or after the Date of Grant.
(g)    International Participants.  With respect to Participants who reside or
work outside of the United States of America, the Committee may, in its sole
discretion, amend the terms of the Plan and create or amend Sub-Plans or amend
outstanding Awards with respect to such Participants in order to permit or
facilitate participation in the Plan by such Participants, conform such terms
with the requirements of local law or to obtain more favorable tax or other
treatment for a Participant or any member of the Company Group.
(h)    Designation and Change of Beneficiary.  To the extent permitted by the
Company, each Participant may file with the Committee a written designation of
one or more Persons as the beneficiary(ies) who shall be entitled to receive the
amounts payable with respect to an Award, if any, due under the Plan upon the
Participant’s death. A Participant may, from time to time, revoke or change the
Participant’s beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, that no
designation, or change or revocation thereof, shall be effective unless received
by the Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. If no beneficiary designation is
filed by a Participant, the beneficiary shall be deemed to be the Participant’s
spouse or, if the Participant is unmarried at the time of death, the
Participant’s estate.



--------------------------------------------------------------------------------

23


(i)    Termination.  Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event: (i)
neither a temporary absence from employment or service due to illness, vacation
or leave of absence (including, without limitation, a call to active duty for
military service through a Reserve or National Guard unit) nor a transfer from
employment or service with one Service Recipient to employment or service with
another Service Recipient (or vice-versa) shall be considered a Termination; and
(ii) if a Participant undergoes a Termination, but such Participant continues to
provide services to the Company Group in a non-employee capacity, such change in
status shall not be considered a Termination for purposes of the Plan. Further,
unless otherwise determined by the Committee, in the event that any Service
Recipient ceases to be a member of the Company Group (by reason of sale,
divestiture, spin-off or other similar transaction), unless a Participant’s
employment or service is transferred to another entity that would constitute a
Service Recipient immediately following such transaction, such Participant shall
be deemed to have suffered a Termination hereunder as of the date of the
consummation of such transaction.
(j)    No Rights as a Stockholder.  Except as otherwise specifically provided in
the Plan or any Award Agreement, no Person shall be entitled to the privileges
of ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such Person.
(k)    Government and Other Regulations.
(i)    The obligation of the Company to settle Awards in shares of Common Stock
or other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of any member of the Company Group issued under the Plan shall
be subject to such stop-transfer orders and other restrictions as the Committee
may deem advisable under the Plan, the applicable Award Agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted and
any other applicable Federal, state, local or non-U.S. laws, rules, regulations
and other requirements, and, without limiting the generality of Section 8 of the
Plan, the Committee may cause a legend or legends to be put on certificates
representing shares of Common Stock or other securities of any member of the
Company Group issued under the Plan to make appropriate reference to such
restrictions



--------------------------------------------------------------------------------

24


or may cause such Common Stock or other securities of any member of the Company
Group issued under the Plan in book-entry form to be held subject to the
Company’s instructions or subject to appropriate stop-transfer orders.
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that the Committee, in its sole discretion, deems
necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.
(ii)    The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of Common Stock to the Participant, the Participant’s acquisition of
Common Stock from the Company and/or the Participant’s sale of Common Stock to
the public markets, illegal, impracticable or inadvisable. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall, subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code, (A) pay to the Participant an
amount equal to the excess of (I) the aggregate Fair Market Value of the shares
of Common Stock subject to such Award or portion thereof canceled (determined as
of the applicable exercise date, or the date that the shares would have been
vested or issued, as applicable); over (II) the aggregate Exercise Price or SAR
Base Price (in the case of an Option or SAR, respectively) or any amount payable
as a condition of issuance of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof, or (B) in the case
of Restricted Stock, Restricted Stock Units or Other Equity-Based Awards,
provide the Participant with a cash payment or equity subject to deferred
vesting and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units or Other Equity-Based Awards, or the
underlying shares in respect thereof.
(l)    No Section 83(b) Elections Without Consent of Company.  Except with
respect to OpCo Units, no election under Section 83(b) of the Code or under a
similar provision of law may be made unless expressly permitted by the terms of
the applicable Award Agreement or by action of the Committee in writing prior to
the making of such election. If a Participant, in connection with the
acquisition of shares of Common Stock or OpCo Units under the Plan or otherwise,
is expressly permitted to make such election and the Participant makes the
election, the Participant shall notify the Company of such election within ten
(10) days after filing notice of the election with the Internal Revenue Service
or other governmental authority, in addition to any filing and notification
required pursuant to Section 83(b) of the Code or other applicable provision.
(m)    Payments to Persons Other Than Participants.  If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person



--------------------------------------------------------------------------------

25


deemed by the Committee to be a proper recipient on behalf of such Person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.
(n)    Nonexclusivity of the Plan.  Neither the adoption of the Plan by the
Board nor the submission of the Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of equity-based awards otherwise
than under the Plan, and such arrangements may be either applicable generally or
only in specific cases.
(o)    No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand. No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.
(p)    Reliance on Reports.  Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of any member
of the Company Group and/or any other information furnished in connection with
the Plan by any agent of the Company or the Committee or the Board, other than
himself or herself.
(q)    Relationship to Other Benefits.  No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.
(r)    Governing Law.  The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER
(s)    Severability.  If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable



--------------------------------------------------------------------------------

26


laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
(t)    Obligations Binding on Successors.  The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to substantially
all of the assets and business of the Company.
(u)    Section 409A of the Code.
(i)    Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan (including any taxes and penalties under Section
409A of the Code), and neither the Service Recipient nor any other member of the
Company Group shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties. With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A of the Code. For purposes of Section
409A of the Code, each of the payments that may be made in respect of any Award
granted under the Plan is designated as separate payments.
(ii)    Notwithstanding anything in the Plan to the contrary, if a Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments in respect of any Awards that are “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Participant’s “separation from service” (as defined in Section 409A of the
Code) shall be made to such Participant prior to the date that is six (6) months
after the date of such Participant’s “separation from service” or, if earlier,
the date of the Participant’s death. Following any applicable six (6) month
delay, all such delayed payments will be paid in a single lump sum on the
earliest date permitted under Section 409A of the Code that is also a business
day.
(iii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to Section
409A of the Code) would be accelerated upon the occurrence of (A) a Change in
Control, no such acceleration shall be permitted unless the event giving rise to
the Change in Control satisfies the definition of a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation pursuant to Section 409A of
the Code; or (B) a Disability, no such acceleration shall be permitted unless
the Disability also satisfies the definition of “Disability” pursuant to Section
409A of the Code.



--------------------------------------------------------------------------------

27


(v)    Clawback/Repayment.  All Awards shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law. Further,
to the extent that the Participant receives any amount in excess of the amount
that the Participant should otherwise have received under the terms of the Award
for any reason (including, without limitation, by reason of a financial
restatement, mistake in calculations or other administrative error), the
Participant shall be required to repay any such excess amount to the Company.
(w)    Detrimental Activity.  Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:
(i)    cancellation of any or all of such Participant’s outstanding Awards; or
(ii)    forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and repayment of any such gain promptly to the Company.
(x)    Right of Offset.  The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that the Participant then owes to any member of the Company Group and any
amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, if an Award is
“deferred compensation” subject to Section 409A of the Code, the Committee will
have no right to offset against its obligation to deliver shares of Common Stock
(or other property or cash) under the Plan or any Award Agreement if such offset
could subject the Participant to the additional tax imposed under Section 409A
of the Code in respect of an outstanding Award.
(y)    Expenses; Titles and Headings.  The expenses of administering the Plan
shall be borne by the Company Group. The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

